Citation Nr: 0422748	
Decision Date: 08/18/04    Archive Date: 08/24/04

DOCKET NO.  91-45 928	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for dental trauma as a 
result of a shell fragment wound to the chin.

2.  Entitlement to a disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD) prior to 
February 3, 2003.

3.  Entitlement to a disability rating in excess of 50 
percent for PTSD after February 3, 2003.

4.  Entitlement to a disability rating in excess of 10 
percent for the residuals of multiple fragment wounds to the 
right foot.

5.  Entitlement to a disability rating in excess of 10 
percent for the residuals of multiple fragment wounds to the 
left shoulder and left upper arm.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant, his spouse, and his children


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1965 to December 1968 and from April 1970 to August 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1988 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA) and an April 1997 rating 
decision by the Indianapolis, Indiana, VARO.  In a 
January 2002 rating decision the Indianapolis VARO granted an 
increased 30 percent rating for PTSD effective from the date 
of the veteran's original claim on August 24, 1993.  In a 
March 2004 rating decision the No. Little Rock, Arkansas, 
VARO granted an increased 50 percent rating for PTSD 
effective from February 3, 2003.  The case was remanded for 
additional development in November 1992, May 1995, March 
1998, June 1999, and June 2003.

The United States Court of Appeals for Veterans Claims 
(Court) has held that separate or "staged" schedular 
disability ratings may be assigned subsequent to an initial 
award of service connection based upon the facts in each 
case.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Therefore, the Board finds the appellate issues concerning 
evaluations for PTSD are more appropriately listed as 
provided on the title page of this decision.

In March 1999, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  The veteran had 
previously testified before other representatives of the 
Board who are unavailable to participate in a decision on his 
claims.  Copies of the transcripts of those hearings are of 
record.  

The Board notes that upon de novo review in July 2002 the 
Indianapolis VARO denied service connection for dental trauma 
as a result of a shell fragment wound to the chin.  The 
veteran submitted a notice of disagreement from that 
determination in September 2002.  As a statement of the case 
has not been issued on this matter, it must be remanded for 
additional development.  The Court has held that where the 
Board finds a notice of disagreement has been submitted 
regarding a matter which has not been addressed in a 
statement of the case, the issue should be remanded for 
appropriate action.  Manlincon v. West, 12 Vet. App. 238 
(1999).

The Board also notes the veteran's August 2003 correspondence 
may be construed as raising claims for wrist and back 
disorders as secondary to a service-connected right foot 
disability.  These matters are referred to the RO for 
appropriate action.

The issue of entitlement to service connection for dental 
trauma as a result of a shell fragment wound to the chin is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of the claims addressed in this decision 
and has sufficiently notified him of the information and 
evidence necessary to substantiate these claims.

2.  Prior to November 7, 1996, the veteran's service-
connected PTSD was demonstrated by evidence of no more than a 
"definite" impairment of social and industrial adaptability 
occupational.

3.  After November 7, 1996, but prior to February 3, 2003, 
the veteran's service-connected PTSD was demonstrated by 
evidence of no more than occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
symptoms of depressed mood, anxiety, panic attacks, chronic 
sleep impairment, and mild memory loss.

4.  After February 3, 2003, the veteran's service-connected 
PTSD was demonstrated by evidence of no more than 
occupational and social impairment with reduced reliability 
and productivity due to symptoms of impairment of short-term 
memory, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.

5.  The veteran's claim for an increased rating for his 
service-connected residuals of multiple fragment wounds to 
the right foot was received on January 7, 1987; separate 
ratings for orthopedic and muscle injuries are warranted 
effective from the date of that claim.

6.  The veteran's residuals of multiple fragment wounds to 
the right foot since January 7, 1987, are manifested by 
orthopedic injuries with occasional pain in the area of the 
4th metatarsal head.

7.  The veteran's residuals of multiple fragment wounds to 
the right foot since January 7, 1987, are manifested by 
muscle injuries with no more than moderate injury to Muscle 
Group (MG) X.

8.  The veteran's the residuals of multiple fragment wounds 
to the left shoulder and left upper arm are manifested by 
muscle injuries with no more than moderate injury to MG IV.




CONCLUSIONS OF LAW

1.  A disability rating in excess of 30 percent for PTSD 
prior to February 3, 2003, is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & West 2002); 38 C.F.R. §§ 4.1, 
4.130, 4.132, Diagnostic Code 9411 (effective before and 
after November 7, 1996).

2.  A disability rating in excess of 50 percent for PTSD 
after February 3, 2003, is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.130, 
Diagnostic Code 9411 (2003).

3.  A disability rating in excess of 10 percent for the 
residuals of multiple fragment wounds (orthopedic injuries) 
to the right foot is not warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic 
Code 5284 (2003).

4.  A separate 10 percent disability rating, but no higher, 
for the residuals of multiple fragment wounds (muscle 
injuries) of the right foot is warranted effective from 
January 7, 1987.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.55, 4.56, 4.73, Diagnostic Code 5310 (2003).

5.  A disability rating in excess of 10 percent for the 
residuals of multiple fragment wounds to the left shoulder 
and left upper arm is not warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.55, 4.56, 4.73, 
Diagnostic Code 5304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
the implementing regulations apply in the instant case.  A 
review of the record shows the veteran was notified of the 
VCAA as it applies to his present appeal by correspondence 
dated in August 2003.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran in August 2003 was not given 
prior to the first agency or original jurisdiction (AOJ or 
RO) adjudication of the claims, the notice was provided by 
the AOJ prior to the transfer and certification of the 
veteran's case to the Board and notice complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The issues on appeal were re-adjudicated and a supplemental 
statement of the case was provided to the veteran in March 
2004.  The veteran has been provided every opportunity to 
submit evidence and argument in support of his claims, and to 
respond to VA notices.  Therefore, to decide the appeal would 
not be prejudicial error.  See VAOPGCPREC 7-2004 (July 16, 
2004).

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

In this case, the August 2003 VCAA notice letter provided to 
the veteran generally informed him of the evidence not of 
record that was necessary to substantiate his claims and 
identified which parties were expected to provide such 
evidence.  Although the letter did not specifically address 
the VCAA "fourth element," the Board finds that the veteran 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims.  In fact, 38 C.F.R. 
§ 3.159(b)(1), which includes this "fourth element," was 
cited in the March 2004 supplemental statement of the case.  
In light of the actual notice provided, the Board finds that 
any content deficiency in the August 2003 notice letter was 
non-prejudicial error.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. 
§ 3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issues on appeal have been requested 
or obtained.  In an April 2004 statement the veteran reported 
he had no other evidence to submit in support of his appeal.

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
notes that specific VA medical opinions pertinent to the 
issues on appeal were obtained in November 1987, August 1990, 
March 1993, January 1994, December 1996, February 1997, March 
1997, January 2000, August 2000, March 2001, May 2001, 
October 2001, January 2004, and February 2004.  The available 
medical evidence is sufficient for adequate determinations.  
Therefore, the Board finds the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.  

Increased Rating Claims

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2003).

The Court has held that separate or "staged" schedular 
disability ratings may be assigned subsequent to an initial 
award of service connection based upon the facts in each 
case.  See Fenderson, 12 Vet. App. 119.

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2003).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2003).

The Court has held that disabilities may be rated separately 
without violating the prohibition against pyramiding unless 
the disorder constitutes the same disability or symptom 
manifestations.  See Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2003).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2003).

PTSD
Factual Background

Service records show the veteran sustained wounds during 
combat with enemy forces in the Republic of Vietnam.  Service 
medical records are negative for complaint or treatment for 
any psychiatric disorders.  The veteran's December 1968 
separation examination reflects that psychiatric evaluation 
was normal.  

On VA examination in January 1994 the veteran reported that 
he had experienced nightmares and had been irritable to the 
point that he engaged in fights after his first period of 
active service, but that his nightmares ended during a second 
period of active service in Vietnam.  He stated his symptoms 
returned in civilian life after service.  He reported he had 
been employed as a pipe fitter since active service and had 
been a semi-professional fighter.  He denied any previous 
psychiatric treatment, but reported having received 
counseling at a VA veteran's program for 4 to 5 years.  He 
also reported his private physician had prescribed Valium to 
calm him down.  

The examiner noted the veteran reported for the interview by 
himself on time.  He was casually dressed and fairly groomed.  
He was polite and cooperative and his speech was logical and 
goal directed with no abnormalities.  He was able to 
concentrate well and was well oriented to all 3 spheres.  
There was no evidence of intellectual memory impairment, 
delusions, hallucinations, obsessions, or phobias.  He did 
not appear unduly anxious, depressed, or irritable.  There 
was no psychomotor retardation or hyperactivity and his 
judgment was quite appropriate.  The diagnoses included 
chronic alcohol abuse and PTSD.  It was noted that these were 
the most likely diagnoses, but that all of the criteria for a 
present diagnosis of PTSD had not been met.  The examiner 
stated there was a history of PTSD; however, the disorder was 
not presently causing any work impairment at that point in 
time.  

On VA examination in December 1996 the veteran complained of 
difficulty with nightmares and flashbacks of the war.  He 
denied any problems with hypervigilance or avoidance behavior 
and denied any depressive, psychotic, obsessive-compulsive, 
or panic disorder symptoms.  He stated he experienced 
occasional difficulty due to nervousness, but that it was 
unrelated to any specific event.  It was noted he had been 
previously treated for heroin addiction in 1972 and later in 
an alcohol and drug abuse program.  He reported he had been 
married for 23 years and that he had been working for a fire 
protection equipment installation company for 2 years.  He 
stated his longest period of employment had been 5 years and 
that he had changed jobs frequently due to a loss of 
interest.  

The examiner noted the veteran had moderate grooming and was 
agreeable and cooperative.  His speech and behavior were 
slightly slowed and his mood was "okay."  His affect was 
ranged, appropriate, and euthymic.  His thoughts were logical 
and sequential.  There was no evidence of suicidal ideation, 
homicidal ideation, paranoid delusions, hallucinations, or 
obsessions.  He was awake, alert, and oriented times 3.  His 
memory was intact for immediate, short, and long term recall.  
His attention and concentration were normal and judgment and 
insight were intact.  The diagnoses included anxiety 
disorder, not otherwise specified, and history of alcohol and 
polysubstance abuse.  A Global Assessment of Functioning 
(GAF) score of 70 was provided.  

On VA examination in March 1997 the veteran complained of 
intermittent difficulty with nightmares and flashbacks and 
distress with exposure to helicopters flying overhead and the 
smell of gun powder.  He stated he avoided thoughts and 
activities that reminded him of the war and complained of a 
sense of detachment and restricted affect.  It was noted he 
definitely had difficulty with hypervigilance and increased 
startle response.  The veteran claimed his symptoms had 
caused some minor professional and interpersonal functional 
impairment.  He denied any problems with depression, 
psychosis, obsessive-compulsive disorder symptoms, or panic 
disorder symptoms.  He stated he was not in treatment and 
that he did not wish to pursue any treatment at that time.

The examiner noted the veteran had moderate grooming and was 
agreeable and cooperative.  His speech and behavior were 
slightly slowed and his mood was "okay."  His affect was 
mildly constricted, euthymic, and appropriate to content.  
His thoughts were logical and sequential.  There was no 
evidence of suicidal ideation, homicidal ideation, paranoid 
delusions, hallucinations, or obsessions.  He was alert and 
oriented times 3.  His memory was intact for immediate, 
short, and long term recall.  His attention and concentration 
were normal and judgment and insight were intact.  The 
diagnoses included PTSD and polysubstance abuse.  A GAF score 
of 65 was provided.  The examiner noted the veteran's degree 
of impairment was mild with very little impairment in his 
personal and occupational life as a result of his PTSD.  

On VA examination in July 1997 the veteran complained of 
sleep disturbance, anxiety characterized by irritability, 
tightness in chest, intrusive thoughts about Vietnam, 
anger/fighting problems, and ruminative thoughts.  He 
reported he was married and working full time.  The examiner 
noted the veteran was alert and oriented times 3.  He was 
dressed appropriately and appeared his stated age.  He denied 
suicidal or homicidal ideation, but reported a suicidal 
attempt in 1977 when he started a fight with poor odds for 
survival.  There was no evidence of psychotic thinking.  He 
denied hallucination or delusions and his psychomotor 
behavior and speech were normal.  He was friendly and 
cooperative and his mood was mildly dysphoric.  His affect 
was appropriate to content, but was mildly constricted.  The 
diagnoses included PTSD and a GAF score of 70 was provided.  
It was noted the veteran had a very stable work and home 
life.

At his personal hearing before the undersigned Veterans Law 
Judge in March 1999 the veteran expressed his belief that his 
PTSD warranted a rating higher than 10 percent.  He testified 
that his symptoms increased in severity on the anniversary 
dates of his combat injuries in Vietnam, that he had 
nightmares, and that he was easily angered.  He stated he was 
startled by backfires and any loud noise, that helicopter 
noise caused him to "zone off," and that he did not get 
along very well with others.  He reported he was employed, 
but that he had to work alone.  

On VA examination in January 2000 the veteran complained of 
continued difficulty with intermittent nightmares, trouble 
sleeping, and flashbacks.  He stated he had experienced 
flashbacks with visual and auditory hallucinations.  He 
reported a significant past substance abuse history with 
occasional alcohol and marijuana use.  It was noted he had 
been married for over 20 years and that he had been employed 
by the same company for 5 years.  The examiner noted the 
veteran appeared much older than his stated age and that he 
was cooperative with good eye contact.  His speech was normal 
in rate and rhythm.  His mood was euthymic and his affect was 
within a normal range.  His thought process was logical and 
sequential and his thought content was reality-based without 
suicidal or homicidal ideation.  His insight was adequate and 
his judgment was fair.  The diagnoses included PTSD and a 
history of polysubstance abuse.  A GAF score of 70 was 
provided.  It was noted his degree of psychiatric impairment 
was believed to be mild to moderate.  An August 2000 VA 
examination report, in essence, reviewed prior evaluations 
and confirmed the diagnosis of PTSD.  

On VA examination in March 2001 the veteran complained of 
difficulty with nightmares, intrusive memories, certain 
smells, loud noises, anhedonia, isolation, and having few 
friends.  He stated he was presently going through a divorce 
from his spouse of 26 years and admitted that he had been 
physically abusive.  He reported restricted emotions, 
feelings of a foreshortened future, anger, employment 
difficulty, decreased sleep, and major depressive episodes.  
He denied decreased concentration, hypervigilance, or 
increased startle responses.  He admitted he had experienced 
periods of several weeks to a month of decreased mood, 
anhedonia, decreased sleep, decreased appetite, decreased 
energy, and some suicidal ideation.  He reported his present 
mood was 4 or 5 out of 10 with a slightly decreased appetite, 
but denied any other depressive symptoms.  

The examiner noted the veteran was dressed appropriately and 
that his hygiene was fair.  He appeared to be his stated age.  
He was pleasant and cooperative and displayed no psychomotor 
agitation or retardation.  His mood was euthymic and his 
affect was bright and mobile.  His speech was regular to rate 
and rhythm without pressure or latency.  His thought 
processes were logical, sequential, and goal directed.  His 
thought content was negative for psychotic content or for 
homicidal or suicidal ideation.  He was oriented times 3 and 
his insight and judgment were fair.  The diagnoses included 
PTSD, history of major depressive disorder, history of 
alcohol dependence, and a history of polysubstance abuse.  A 
GAF score of 55 was provided.  It was noted the degree of 
impairment was moderate.  

On VA examination in May 2001 the veteran stated his PTSD 
symptoms were the same as reported in March 2001, but that he 
was more depressed as a result of marital discord.  The 
examiner noted a mental status examination revealed an 
essentially normal mental status evaluation, but that the 
veteran was moderately depressed with an angry intermittent 
affect.  His insight into his disease process was fair, but 
his judgment about his divorce process was poor.  The 
diagnoses included PTSD.  A GAF score of 57 was provided.  It 
was noted the veteran was moderately impaired with difficulty 
holding a job, marital problems, increased drinking problems, 
nightmares, flashbacks, intrusive thoughts, and difficulty 
with relationships.

At his February 3, 2003, VA examination the veteran reported 
a history of nightmares and flashbacks on a weekly basis and 
stated he avoided airports and situations that might involve 
guns.  He stated the months of January and November were 
particularly stressful to him and that he experienced 
sleeping problems, including difficulty falling to sleep and 
night awakenings in a cold sweat.  He reported increased 
startle response, trouble getting along with others, becoming 
irritable very easily, and a history of drug and alcohol 
abuse.  He stated he experienced panic attack symptoms 
precipitated by anger and reported generalized anxiety 
symptoms including excessive worry, feeling on edge, 
insomnia, irritability, and somatic anxiety.  It was noted 
there was no evidence of symptoms due to social phobia, 
obsessive compulsive disorder, mania, or psychosis.  

The examiner noted the veteran was casually dressed, that he 
was adequately groomed, and that he appeared his stated age.  
He was cooperative and maintained good eye contact.  His mood 
was okay and his affect was congruent and euthymic.  His 
speech was normal to rate, rhythm, and volume with good 
prosody.  His thought processes were linear and goal 
directed.  There was no evidence of suicidal or homicidal 
ideation or hallucinations.  His judgment and insight were 
good.  The diagnoses included PTSD, alcohol abuse, and 
cannabis abuse.  A GAF score of 51 was provided.  It was 
noted the veteran was friendly during the interview and 
expressed no current problems or concerns regarding his 
condition.  Testing was indicative of moderate anxiety.  His 
positive prognostic indicators included a history of 
functioning at a relatively good level despite his mental 
health problems and his negative prognostic indicators 
included a history of substance abuse.

In an August 2003 statement in support of his claim the 
veteran reported that he had difficulty with employment and 
that he had worked with 30 different contractor over the 
previous 30 years.  He stated he had problems controlling his 
temper and that he usually worked alone to avoid 
confrontation.  He reported problems with working and 
personal relationships and stated that he was experiencing 
memory problems.  

Change in Law

As a preliminary matter, the Board notes that during the 
course of this appeal the regulations for rating psychiatric 
disabilities were revised on November 7, 1996.  VA's General 
Counsel, in a precedent opinion, has held that when a new 
regulation is issued while a claim is pending before VA, 
unless clearly specified otherwise, VA must apply the new 
provision to the claim from the effective date of the change 
as long as the application would not produce retroactive 
effects.  VAOPGCPREC 7-2003 (November 19, 2003).  The revised 
amended versions may only be applied as of their effective 
date and, before that time, only the former version of the 
regulation may be applied.  VAOPGCPREC 3-2000 (Apr. 10, 
2000).

VA Law Pertinent to PTSD Claims Prior to November 7, 1996

The Rating Schedule, prior to November 7, 1996, provided a 10 
percent disability rating for mild impairment of social and 
industrial adaptability, a 30 percent disability rating with 
evidence of "definite" impairment of social and industrial 
adaptability, a 50 percent disability rating for mental 
disorders when there was evidence of "considerable" 
impairment of social and industrial adaptability, a 
70 percent rating for "severe" impairment of social and 
industrial adaptability, and a 100 percent rating where the 
attitudes of all contacts except the most intimate were so 
adversely affected as to result in virtual isolation in the 
community or when there were totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior or when 
there was a demonstrable inability to obtain or retain 
employment.  See 38 C.F.R. § 4.132, General Rating Formula 
for Psychoneurotic Disorders (effective before 
November 7, 1996).  

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative," whereas the other terms were "quantitative" 
in character, and invited the Board to construe the term 
"definite" in a manner that would qualify the degree of 
impairment for purposes of meeting the statutory requirement 
that the Board articulate "reasons or bases" for its 
decision.  In a precedent opinion, VA's General Counsel 
concluded that "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree."  It represents 
a degree of social and industrial inadaptability that is 
"more than moderate but less than rather large."  O.G.C. 
Prec. 9-93 (Nov. 9, 1993).  The Board is bound by this 
interpretation of the term "definite."  38 U.S.C.A. 
§ 7104(c) (West 2002).

The Court had also held that the criteria for a 100 percent 
evaluation under 38 C.F.R. § 4.132 were each independent 
bases for granting a 100 percent evaluation.  See Johnson v. 
Brown, 7 Vet. App. 95, 97 (1994).

The Court has held that GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (4th ed.) (DSM-IV), p. 32).  GAF scores 
ranging between 61 to 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores ranging from 51 to 
60 reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  



PTSD Evaluation Prior to November 7, 1996.

The pertinent evidence of record includes a January 1994 VA 
examination report showing the veteran reported he had been 
employed as a pipe fitter since active service.  The examiner 
noted the veteran was casually dressed and fairly groomed.  
He was polite and cooperative and his speech was logical and 
goal directed with no abnormalities.  He was able to 
concentrate well and was well oriented to all 3 spheres.  
There was no evidence of intellectual memory impairment, 
delusions, hallucinations, obsessions, or phobias.  He did 
not appear unduly anxious, depressed, or irritable.  There 
was no psychomotor retardation or hyperactivity and his 
judgment was quite appropriate.  The examiner specifically 
stated that there was a history of PTSD; however, the 
disorder was not presently causing any work impairment at 
that point in time.  

Based on the evidence of record, the Board finds a disability 
rating in excess of 30 percent under the criteria in effect 
prior to November 7, 1996, is not warranted.  The evidence 
demonstrates the veteran's PTSD was manifested by no more 
than a "definite" disability prior to that point in time.  
In fact, the January 1994 VA examiner specifically noted the 
disorder was not causing any work impairment and a December 
1996 VA examiner's assessment of functioning is indicative of 
a mild impairment.  Therefore, the claim for a higher or 
"staged" rating prior to November 7, 1996, must be denied.

VA Law Pertinent to PTSD Claims After November 7, 1996

The Rating Schedule, effective after November 7, 1996, 
provides a 10 percent rating with evidence of occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or symptoms 
controlled by continuous medication.  A 30 percent rating 
requires evidence of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  

A 50 percent rating requires evidence of occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent rating requires evidence of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  

A 100 percent evaluation is warranted with a total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130 (West 2002), Diagnostic Code 9411 (2003).  
Nomenclature employed in the schedule is based upon the DSM-
IV, which includes the GAF scale.  See 38 C.F.R. § 4.130.  



PTSD Evaluation Prior to February 3, 2003.

The pertinent evidence of record prior to February 3, 2003, 
includes the December 1996 VA examination report showing the 
veteran complained of difficulty with nightmares and 
flashbacks of the war.  He denied any problems with 
hypervigilance or avoidance behavior and denied any 
depressive, psychotic, obsessive-compulsive, or panic 
disorder symptoms.  He stated he experienced occasional 
difficulty due to nervousness, but that it was unrelated to 
any specific event.  He reported he had been married for 23 
years and that he had been working for a fire protection 
equipment installation company for 2 years.  He stated his 
longest period of employment had been 5 years and that he had 
changed jobs frequently due to a loss of interest.  

The examiner noted the veteran had moderate grooming and was 
agreeable and cooperative.  His speech and behavior were 
slightly slowed and his mood was "okay."  His affect was 
ranged, appropriate, and euthymic.  His thoughts were logical 
and sequential.  There was no evidence of suicidal ideation, 
homicidal ideation, paranoid delusions, hallucinations, or 
obsessions.  He was awake, alert, and oriented times 3.  His 
memory was intact for immediate, short, and long term recall.  
His attention and concentration were normal and judgment and 
insight were intact.  The diagnoses included anxiety 
disorder, not otherwise specified, and history of alcohol and 
polysubstance abuse.  A GAF score of 70 was provided.  

On VA examination in March 1997 complained of intermittent 
difficulty with nightmares and flashbacks and distress with 
exposure to helicopters flying overhead and the smell of gun 
powder.  He stated he avoided thoughts and activities that 
reminded him of the war and complained of a sense of 
detachment and restricted affect.  It was noted he definitely 
had difficulty with hypervigilance and increased startle 
response.  The veteran claimed his symptoms had caused some 
minor professional and interpersonal functional impairment.  
He denied any problems with depression, psychosis, obsessive-
compulsive disorder symptoms, or panic disorder symptoms.  

The examiner noted the veteran had moderate grooming and was 
agreeable and cooperative.  His speech and behavior were 
slightly slowed and his mood was "okay."  His affect was 
mildly constricted, euthymic, and appropriate to content.  
His thoughts were logical and sequential.  There was no 
evidence of suicidal ideation, homicidal ideation, paranoid 
delusions, hallucinations, or obsessions.  He was alert and 
oriented times 3.  His memory was intact for immediate, 
short, and long term recall.  His attention and concentration 
were normal and judgment and insight were intact.  The 
diagnoses included PTSD and polysubstance abuse.  A GAF score 
of 65 was provided.  The examiner noted the veteran's degree 
of impairment was mild with very little impairment in his 
personal and occupational life as a result of his PTSD.  

On VA examination in July 1997 the veteran complained of 
sleep disturbance, anxiety characterized by irritability, 
tightness in chest, intrusive thoughts about Vietnam, 
anger/fighting problems, and ruminative thoughts.  He 
reported he was married and working full time.  The examiner 
noted the veteran was alert and oriented times 3.  He was 
dressed appropriately and appeared his stated age.  He denied 
suicidal or homicidal ideation, but reported a suicidal 
attempt in 1977 when he started a fight with poor odds for 
survival.  There was no evidence of psychotic thinking.  He 
denied hallucination or delusions and psychomotor behavior 
and speech were normal.  He was friendly and cooperative and 
his mood was mildly dysphoric.  His affect was appropriate to 
content, but was mildly constricted.  The diagnoses included 
PTSD and a GAF score of 70 was provided.  It was noted the 
veteran had a very stable work and home life.

At his personal hearing before the undersigned Veterans Law 
Judge in March 1999 the veteran testified that his symptoms 
increased in severity on the anniversary dates of his combat 
injuries in Vietnam, that he had nightmares, and that he was 
easily angered.  He stated he was startled by backfires and 
any loud noise, that helicopter noise caused him to "zone 
off," and that he did not get along very well with others.  
He reported he was employed, but that he had to work alone.  

On VA examination in January 2000 the veteran complained of 
continued difficulty with intermittent nightmares, trouble 
sleeping, and flashbacks.  He stated he had experienced 
flashbacks with visual and auditory hallucinations.  He 
reported a significant past substance abuse history with 
occasional alcohol and marijuana use.  It was noted he had 
been married for over 20 years and that he had been employed 
by the same company for 5 years.  The examiner noted the 
veteran appeared much older than his stated age and that he 
was cooperative with good eye contact.  His speech was normal 
in rate and rhythm.  His mood was euthymic and his affect was 
within a normal range.  His thought process was logical and 
sequential and his thought content was reality-based without 
suicidal or homicidal ideation.  His insight was adequate and 
his judgment was fair.  The diagnoses included PTSD and a 
history of polysubstance abuse.  A GAF score of 70 was 
provided.  It was noted his degree of psychiatric impairment 
was believed to be mild to moderate.  An August 2000 VA 
examination report, in essence, reviewed prior evaluations 
and confirmed the diagnosis of PTSD.  

On VA examination in March 2001 the veteran complained of 
difficulty with nightmares, intrusive memories, certain 
smells, loud noises, anhedonia, isolation, and having few 
friends.  He stated he was presently going through a divorce 
from his spouse of 26 years and admitted that he had been 
physically abusive.  He reported restricted emotions, 
feelings of a foreshortened future, anger, employment 
difficulty, decreased sleep, and major depressive episodes.  
He denied decreased concentration, hypervigilance, or 
increased startle responses.  He admitted he had experienced 
periods of several weeks to a month of decreased mood, 
anhedonia, decreased sleep, decreased appetite, decreased 
energy, and some suicidal ideation.  He reported his present 
mood was 4 or 5 out of 10 with a slightly decreased appetite, 
but denied any other depressive symptoms.  

The examiner noted the veteran was dressed appropriately and 
that his hygiene was fair.  He appeared to be his stated age.  
He was pleasant and cooperative and displayed no psychomotor 
agitation or retardation.  His mood was euthymic and his 
affect was bright and mobile.  His speech was regular to rate 
and rhythm without pressure or latency.  His thought 
processes were logical, sequential, and goal directed.  His 
thought content was negative for psychotic content and for 
homicidal or suicidal ideation.  He was oriented times 3 and 
his insight and judgment were fair.  The diagnoses included 
PTSD, history of major depressive disorder, history of 
alcohol dependence, and a history of polysubstance abuse.  A 
GAF score of 55 was provided.  It was noted the degree of 
impairment was moderate.  

On VA examination in May 2001 the veteran stated his PTSD 
symptoms were the same as reported in March 2001, but that he 
was more depressed as a result of marital discord.  The 
examiner noted a mental status examination revealed an 
essentially normal mental status evaluation, but that the 
veteran was moderately depressed with an angry intermittent 
affect.  His insight into his disease process was fair, but 
his judgment about his divorce process was poor.  The 
diagnoses included PTSD.  A GAF score of 57 was provided.  It 
was noted the veteran was moderately impaired with difficulty 
holding a job, marital problems, increased drinking problems, 
nightmares, flashbacks, intrusive thoughts, and difficulty 
with relationships.

Based on the evidence of record, the Board finds a disability 
rating in excess of 30 percent, after November 7, 1996, but 
prior to February 3, 2003, is not warranted.  The evidence 
demonstrates the veteran's PTSD was manifested by no more 
than occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks due to symptoms of 
depressed mood, anxiety, panic attacks, chronic sleep 
impairment, and mild memory loss.

There is no probative evidence of occupational and social 
impairment with reduced reliability and productivity, 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, or total occupational 
and social impairment due to such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations, grossly inappropriate behavior, 
persistent danger of hurting self or others, intermittent 
inability to perform activities of daily living, 
disorientation to time or place, or memory loss for names of 
close relatives, own occupation, or own name.  Therefore, the 
claim for a higher or "staged" rating after November 7, 
1996, but prior to February 3, 2003, must be denied.



PTSD Evaluation After February 3, 2003

The pertinent evidence of record includes a February 3, 2003, 
VA examination showing the veteran reported a history of 
nightmares and flashbacks on a weekly basis and that he 
stated he avoided airports and situations that may involve 
guns.  He stated the months of January and November were 
particularly stressful to him and that he experienced 
sleeping problems, including difficulty falling to sleep and 
night awakenings in a cold sweat.  He reported increased 
startle response, trouble getting along with others, becoming 
irritable very easily, and a history of drug and alcohol 
abuse.  He stated he experienced panic attack symptoms 
precipitated by anger and reported generalized anxiety 
symptoms including excessive worry, feeling on edge, 
insomnia, irritability, and somatic anxiety.  It was noted 
there was no evidence of symptoms due to social phobia, 
obsessive compulsive disorder, mania, or psychosis.  

The examiner noted the veteran was casually dressed, that he 
was adequately groomed, and that he appeared his stated age.  
He was cooperative and maintained good eye contact.  His mood 
was okay and his affect was congruent and euthymic.  His 
speech was normal to rate, rhythm, and volume with good 
prosody.  His thought processes were linear and goal 
directed.  There was no evidence of suicidal or homicidal 
ideation or hallucinations.  His judgment and insight were 
good.  The diagnoses included PTSD, alcohol abuse, and 
cannabis abuse.  A GAF score of 51 was provided.  It was 
noted the veteran was friendly during the interview and 
expressed no current problems or concerns regarding his 
condition.  Testing was indicative of moderate anxiety.  His 
positive prognostic indicators included a history of 
functioning at a relatively good level despite his mental 
health problems and his negative prognostic indicators 
included his history of substance abuse.

In an August 2003 statement in support of his claim the 
veteran reported that he had difficulty with employment and 
that he had worked with 30 different contractor over the 
previous 30 years.  He stated he had problems controlling his 
temper and that he usually worked alone to avoid 
confrontation.  He reported problems with working and 
personal relationships and stated that he was experiencing 
memory problems.  

Based on the evidence of record, the Board finds a disability 
rating in excess of 50 percent after February 3, 2003, is not 
warranted.  The evidence demonstrates the veteran's PTSD was 
manifested by no more than occupational and social impairment 
with reduced reliability and productivity due to symptoms of 
impairment of short-term memory, disturbances of motivation 
and mood, and difficulty in establishing and maintaining 
effective work and social relationships.  

There is no probative evidence of occupational and social 
impairment with deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood, or 
total occupational and social impairment due to such symptoms 
as gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
intermittent inability to perform activities of daily living, 
disorientation to time or place, or memory loss for names of 
close relatives, own occupation, or own name.  Therefore, the 
claim for a higher or "staged" rating after 
February 3, 2003, must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Here, the Board finds 
the preponderance of the evidence is against the veteran's 
claims.

Residuals of Multiple Fragment/Gunshot Wounds
Factual Background

Service medical records dated in December 1968 reported 
diagnoses of multiple fragment wounds to the right foot, left 
arm, and left shoulder and a fracture to the right toe and 
4th proximal phalanx.  It was noted there was no evidence of 
nerve or artery involvement to these wounds.  The report 
stated the veteran had been injured by hostile forces mortar 
fragments in Vietnam on November 17, 1968.  A December 1968 
Memphis, Tennessee, Naval hospital report noted the veteran 
sustained multiple fragment wounds to the right foot with 
fracture of the 4th toe, distal phalanx, and a wound to the 
left shoulder.  It was noted the wounds had been debrided 
prior to admission.  Physical examination revealed a 2 
centimeter (cm) well-healed wound to the posterior left 
shoulder, a fragment wound to the right foot, and an 8 cm 
dirty wound to the left lateral upper arm.  Records show an 
infection to the left upper arm wound was treated during a 13 
day period of hospitalization and the wound was healed prior 
to hospital discharge.

VA examination in May 1969 revealed a healed in and out 
superficial shrapnel wound to the lateral surface of the left 
upper arm, an entrance only shrapnel wound to the posterior 
surface of the left shoulder, and a shrapnel wound to the 
plantar surface of the right foot with a superficial piece of 
shrapnel beneath the skin between the 4th and 5th toes on the 
top of the foot.  The diagnoses included metallic debris in 
the soft tissues regional to the left shoulder joint and 
metallic fragments in the soft tissues of the right foot.

A May 1973 service department orthopedic clinic report noted 
the veteran complained of discomfort with circumduction 
movements of the left shoulder and an occasional grating 
sensation.  He also reported discomfort to the right foot in 
the mid portion and especially between the 3rd and 4th 
metatarsal heads extending into the interdigital space.  
Examination revealed full left shoulder range of motion with 
tenderness at the coracoid process where some crepitus on 
forced range of motion circumduction was noted.  It was noted 
the veteran's right foot was without gross external 
deformity, but that he walked on the lateral border of the 
foot and at times with a cane to prevent weight bearing on 
the metatarsal head region.  Palpation deep in the mid 
portion of the sole of the foot caused some discomfort.  X-
rays revealed normal bony anatomy and a few metallic 
fragments in the left shoulder and right foot.  The diagnoses 
included retained foreign objects, metallic fragments 
secondary to old wounds, to the left shoulder and right foot, 
with arthralgia, bicipital tendonitis caused by scarring from 
old wounds, right foot pain, and interdigital neuroma between 
the 3rd and 4th right toes.  Records show the veteran 
underwent excision of Morton's neuroma in May 1973.

VA medical records dated in February 1986 noted the veteran 
reported chest pain radiating down his left arm which his 
cardiologist related as secondary to migratory shrapnel.  It 
was noted there was a palpable nodule at the site of the 
shrapnel injury and that palpation caused pain to shoot down 
the left arm with tingling.  Records dated in June 1986 show 
he complained of left arm pain radiating to the hand.  The 
examiner noted electromyography (EMG) and nerve conduction 
studies were essentially normal.  No diagnosis was provided.  

A January 1987 report noted the veteran complained of 
intermittent left shoulder pain and a recent onset of 
catching with shooting pain down the arm to the fingers.  The 
examiner noted there was no obvious deformity of the left 
shoulder.  There was tenderness to the bursa tendon and 
moderate pain to the supraspinatus with the arm extended.  
Left shoulder range of motion studies revealed flexion to 
180 degrees with pain at the extremes of motion, extension to 
45 degrees, abduction to 180 degrees with pain at the 
extremes of motion, adduction to 55 degrees, internal 
rotation to 55 degrees, and external rotation to 45 degrees.  
There was a positive Tinel sign at the left cubital tunnel, 
but not at the carpal tunnel.  Motor function was 5/5 and 
sensation was intact.  The diagnoses included possible 
rotator cuff tear, biceps tendonitis, and ulnar nerve 
impingement to the left cubital tunnel.  A March 1987 report 
noted diagnoses of possible tendonitis and insertion of short 
head of biceps and positive ulnar nerve entrapment at the 
cubital tunnel.  It was noted that upon re-examination a 
diagnosis of rotator cuff tear was doubtful.  

In a September 1987 statement the veteran reported his 
cardiologist told him that his chest pains were due to his 
shoulder wounds.  He reported he experienced constant pain 
and requested an examination to determine the progress of any 
deterioration of the muscle tissue and tendons.  

On VA examination in December 1987 the veteran complained of 
increasing pain and locking in the left shoulder and pain in 
the right foot.  It was noted he had been employed in heavy 
work as a pipe fitter since 1969 and that over the past 4 
years he reported he had experienced increasing pain.  He 
complained of difficulty raising and lower his left arm and 
occasional numbness down the left upper extremity in the 
medial aspect of the 3rd, 4th, and 5th fingers.  He described 
his right foot pain as similar to a stone bruise and reported 
it was especially painful when doing a considerable amount of 
work going up and down ladders.  

The examiner noted the veteran ambulated without limping and 
that he was able to walk on his heels and toes.  He moved 
from standing to sitting to supine positions with no 
difficulty.  There was a healed 4 cm incisional scar between 
the 3rd and 4th metatarsal areas.  There was tenderness on 
pressure over the area between the 3rd and 4th metatarsal head 
areas, but no other difficulties.  The circumference of the 
foot at the metatarsal areas were equal bilaterally.  
Dorsalis pedis and posterior tibia pulsation was satisfactory 
and range of motion was full bilaterally.  Deep tendon 
reflexes were equal and active and sensation was intact.  X-
rays of the right foot revealed a small spurring to the 
lateral edge of the 1st metatarsal head with 3 small metallic 
fragments in the plantar aspect of the foot.

Range of left shoulder motion studies revealed abduction to 
100 degrees, right, and 90 degrees, left, external rotation 
to 90 degrees, bilaterally, internal rotation to 70 degrees, 
right, and 45 degrees, left, and full forward elevation, 
bilaterally.  Radial pulses were regular and full and grasp 
was strong, bilaterally.  Measurements 6 inches above the 
olecranon were 121/4 inches, right, and 12 inches, left, and 
6 inches below the olecranon were 91/2 inches, bilaterally.  
There was a well-healed, nontender 6 by .3 cm incisional 
scars to the lateral aspect in the middle of the left arm and 
a 3.8 by .5 cm vertical-type, healed scar to the left 
scapular area.  X-rays of the left shoulder revealed a slight 
narrowing and roughening of the acromioclavicular joint.  The 
glenohumeral joint appeared normal.  There was a 2 millimeter 
(mm) metallic foreign body inferior to the acromion process 
of the scapula and a one by 3 cm metallic foreign body 
superimposed over the medial cortex of the proximal 3rd of 
the humerus.  The remainder of the left arm down to the wrist 
revealed no bone or joint abnormality or other foreign body.  
The diagnoses included post gunshot and shrapnel wounds with 
retained fragments to the left shoulder and right foot which 
were intermittently painful and with some restriction of 
motion to the left upper extremity.

In his April 1988 substantive appeal the veteran reported he 
had a loss of strength in his left arm and that he 
experienced numbness and a loss of feeling in his left arm 
and hand.  He complained of constant right foot problems 
since active service and stated he experienced pain and loss 
of mobility when he wore safety boots as required by his 
occupation.

On VA examination in August 1990 the veteran complained of 
continued numbness and pain to the left upper extremity, 
difficulty in elevation of the arm over his head when his 
hand was numb, and elbow locking in partial flexion.  He 
reported his foot was symptomatic in the area of the 
metatarsal head.  The examiner noted there were multiple 
scars to the left shoulder in the scapular and posterior 
triceps area.  There were subjective complaints of tenderness 
to pressure medial to the anterior humeral head.  Range of 
motion was full to the upper extremity, but was symptomatic 
at the extremes.  X-rays revealed no significant bone or 
joint abnormality.  There were 2 very small metallic 
fragments in the soft tissues at the head of the humerus and 
in the region of the surgical neck.  Examination of the right 
foot revealed multiple well-healed scars to the plantar 
aspect and a well-healed dorsal foot scar between the 3rd and 
4th toes with numbness to the opposing surfaces of the toes.  
X-rays revealed 3 tiny metallic foreign bodies in the soft 
tissues on the plantar aspect, but no significant bone or 
joint abnormality.  The diagnoses included multiple shell 
fragment wounds to the left shoulder and right foot and 
Morton's neuroma with excision of the interdigital nerve 
between the 3rd and 4th toes.

At a personal hearing in June 1991 the veteran testified that 
his ability to work was impaired because of his service-
connected left shoulder and right foot disabilities.  He 
stated he had problems with his shoulder because of pain and 
that he experienced episodes of tendonitis with no motion in 
the left arm.  He also reported he experienced pain to the 
right foot on exertion.  The veteran reiterated his claims at 
a Board hearing in August 1992.

VA medical records dated in January 1992 show the veteran 
complained of chronic pain to the left arm and shoulder, 
numbness to the fingers, and right foot pain.  He denied any 
recent injury and reported a 2 month history of increased 
left shoulder pain shooting down into the left hand 
associated with numbness to the left wrist and thumb.  The 
examiner noted there was tenderness to palpation of the left 
shoulder over the bicipital groove and supraspinatus area.  
There was full range of motion and normal motor strength.  
Sensory examination revealed decreased pinprick sensation to 
the left thumb, but an otherwise normal evaluation.  There 
was tenderness to palpation of the plantar surface of the 
right foot at the mid metatarsal area, but peripheral pulses 
were intact.  X-ray examination revealed shrapnel fragments 
to the left shoulder, possible tendonitis, and mild 
degenerative changes to the right foot.  The diagnoses 
included left shoulder tendonitis and chronic right foot pain 
secondary to shrapnel injury.

On VA fee basis neurologic examination in March 1993 the 
veteran reported multiple missile fragment injuries to the 
left arm and elbow and missile fragment injuries to the right 
foot.  He complained of persistent numbness to the left upper 
extremity.  It was noted that tendon reflexes were present 
and symmetrical in the upper and lower extremities and that 
there were no upper motor neuron or other long tract signs.  
Although the veteran complained of some impairment of 
pinwheel sensation on the posterolateral surface of the left 
shoulder extending from the shoulder to the hand, the 
examiner noted the complaint did not follow a clear-cut nerve 
or radicular distribution and no abductor digiti quinti 
muscle weakness, muscle atrophy, or fasciculation involving 
the intrinsic hand muscles or other parts of the upper 
extremities were found.  

The examiner noted the veteran reported the left ulnar nerve 
at the elbow and the median nerve at the wrist were more 
sensitive than the corresponding nerves in the right upper 
extremity, but that a diagnosis of ulnar or other peripheral 
nerve neuropathy or radiculopathy could not be provided.  In 
summary, the examiner stated the veteran's claim of a post-
traumatic ulnar neuropathy could not be substantiated.  It 
was noted, however, that an EMG or nerve conduction study 
might be appropriate in light of the veteran's dispute of 
previous evaluations.

VA examination in March 1993 noted the veteran sustained a 
gunshot wound to the left shoulder and multiple fragment 
wounds to the left arm and right foot as a result of a mortar 
explosion in November 1968.  The veteran complained of 
constant left shoulder pain which was most severe in the 
mornings and which gradually decreased as his work activity 
continued during the day.  He reported numbness to the 
fingers and thumb of the left hand 4 to 5 times per day 
lasting approximately 15 to 20 minutes and resolving 
spontaneously.  He complained of constant right foot pain 
over the plantar surface of the second metatarsal head, which 
was exacerbated by standing on concrete and wearing hard-
soled shoes.  He stated he had lost one to 2 weeks of work 
over the previous year, one day at a time, because of his 
shoulder and foot disorders.

The examiner noted there was a well-healed 11/2 inch scar along 
the lateral border of the upper portion of the left scapula 
and a well-healed 2 inch transverse scar across the lateral 
aspect of the middle 3rd of the upper arm.  The scars were 
non-tender and non-adherent.  There was no evidence of 
swelling, erythema, or crepitation.  There was a slight 
tenderness over the delto-pectoral crevice, but full range of 
motion in the shoulder.  Musculature development was 
excellent and there was no evidence of muscle weakness or 
atrophy in the shoulder girdle or arm.  It was noted no 
neurological studies were conducted because a separate 
specialist examination had been scheduled.  

The examiner stated the veteran walked with a normal gait, 
free of any limp, and that there was no swelling, erythema, 
or deformity to the right foot.  There was a well-healed 11/2 
inch scar on the dorsum of the web space between the 3rd and 
4th toes.  The scar was non-tender and non-adherent.  There 
was slight tenderness to pressure over the head of the second 
metatarsal.  The arch was well preserved and he was able to 
heel and toe walk equally and was able to walk on his feet in 
either supination or pronation.  There was full range of 
motion in all toes.  X-rays revealed slight corticoid 
sclerosis over the greater tuberosity of the humerus 
suggestive of tendinitis in the left shoulder and minimal 
osteoarthritic changes to the 1st metatarsal phalangeal joint 
of the right foot.  The examiner noted the X-ray examination 
findings, but stated there was no objective evidence of any 
left shoulder injury sequela nor any residual evidence of any 
right foot injury sequela.

At a personal hearing in April 1995 the veteran reported his 
left shoulder and right foot disorders impaired his 
employment.  He stated his employer had made accommodations 
for him because of these disorders and that he was unable to 
wear work boots comfortably because of injuries to his right 
foot.

VA medical records note complaint and treatment for left 
shoulder and right foot disorders.  Diagnoses also included 
bilateral carpal tunnel syndrome.  X-ray examination in July 
1995 revealed 2 metallic fragments adjacent to the shoulder 
capsule.  The bony structures and soft tissues appeared 
otherwise intact.  An August 1995 EMG and nerve conduction 
study revealed normal left medial and ulnar motor studies and 
normal medial, ulnar, and radial sensory studies.  A needle 
examination of the left upper extremity revealed signs of 
membrane instability in the mid-low cervical paraspinals and 
fast firing in the flexor carpi ulnaris.  The diagnosis 
included findings consistent with left low cervical 
radiculopathy, most likely C8 or possibly C7.  An October 
1995 report noted the veteran's right foot complaints were 
consistent with a diagnosis of stump neuroma.  A January 1996 
magnetic resonance imaging (MRI) scan of the cervical spine 
revealed degenerative cervical spondylosis with severe cord 
depression and abnormal nerve signals at C4-5 and C5-6.

On VA muscles examination in December 1996 the veteran 
reported he had been shot in the right foot and left arm and 
shoulder in November 1968.  He stated shrapnel remained 
embedded in his right foot and left shoulder and that he had 
undergone no surgical procedure to remove it.  He reported 
that he had received surgical treatment to his left lateral 
arm shortly after having been wounded because of an infection 
and that he underwent surgery for Morton's neuroma to the 
right foot in 1973.  He complained of right foot plantar pain 
below the head of the 4th metatarsal, but denied numbness, 
tingling, dorsal pain, or pain to the metatarsal phalangeal 
joint itself.  He stated he had difficulty standing for 
prolonged periods and ascending and descending ladders, but 
no other limitations due to his foot disorder.  He reported 
symptom relief with shoe inserts.  He also complained of 
long-standing left shoulder pain with increased pain on 
overhead activities and lateral lifting.  He denied any loss 
of motion, incoordination, or weakness.  

The examiner noted a well-healed surgical scar as a result of 
excision of Morton's neuroma.  There was no tenderness in the 
web space and the only report of tenderness was to the 4th 
metatarsal head on the plantar aspect of the right foot.  
There was no pain on motion of the metatarsal phalangeal 
joint and no evidence of claw or hammer toe deformities.  The 
shrapnel wounds to the plantar aspects of his foot were not 
visible and there was no palpable subcutaneous shrapnel.  
There were well-healed shrapnel wounds to the left shoulder, 
but no palpable metal or tenderness over the wounds.  His 
left arm wound was also well healed and non-tender.  There 
was full range of left shoulder motion with abduction and 
forward flexion to 165 degrees.  External rotation was to 50 
degrees and internal rotation was to T10.  There was a 
positive impingement sign on the left and some supraspinatus 
tenderness, but no acromioclavicular joint tenderness.  
Strength was 5/5 and lift off tests for the external and 
internal rotators and deltoids were negative.

X-ray examination of the right foot revealed multiple 
metallic foreign bodies to the soft tissues and minimal 
degenerative changes at the 1st metatarsal phalangeal joint 
with a minimal irregularity to the anterior aspect of the 
distal tibia.  There were 2 metal fragments of 2 mm each 
about the left shoulder.  One posterior inferior and the 
other posterior superior, but they were not within the 
shoulder joint.  The diagnoses included right 4th metatarsal 
head metatarsalgia with no present significant limitations 
and left shoulder chronic impingement syndrome with no 
evidence of rotator cuff tear.

A December 1996 VA neurology examination noted the veteran 
reported he had sustained gunshot wounds during active 
service including to the areas around the elbows, to the left 
arm, to the left shoulder, and to the right foot.  The 
examiner did not indicate if the claims file was reviewed in 
conjunction with the examination; however, an opinion was 
provided stating that it seemed to be logical that his 
injuries in Vietnam contributed to the present pain he 
experienced.

At a personal hearing before the undersigned Veterans Law 
Judge in March 1999 the veteran clarified how his wounds had 
been incurred in November 1968.  He stated, in essence, his 
belief that separation ratings should have been assigned for 
his left arm and left shoulder injuries because they were 
incurred as a result of separate trauma on the same day.

On VA examination in January 2000 the veteran complained of 
occasional aching to the right foot and left shoulder.  It 
was noted he continued to work as a pipe fitter without any 
limitations.  The examiner noted the veteran walked without a 
limp and that his musculature was well developed throughout 
the upper and lower extremities.  There were healed traumatic 
scars to the plantar aspect in the arch over the metatarsals 
and 4th toe of the right foot.  There was an interdigital 
dorsal scar between the 3rd and 4th toes consistent with 
excision of Morton's neuroma.  There was full ankle and 
subtalar range of motion, with mild crepitus but no pain on 
motion of the 1st metatarsal phalangeal joint.  There was no 
pain over any of the metatarsal heads and no significant pain 
with metatarsal head compression.  Dorsalis pedis pulse was 
2+.  There was decreased sensation in the web space at the 
site of the neuroma incision which was a normal postoperative 
finding.  

There was a full range of motion of the left shoulder with 
active forward elevation to 160 degrees, equal to the 
opposite side.  He complained of some pain on maximal forward 
elevation.  External rotation was to 55 degrees with each arm 
and internal rotation was to T8.  There was a well-healed 
surgical scar transverse over the lateral aspect of the left 
upper arm consistent with a shrapnel wound and surgical 
exploration.  There were also wounds to the posterior aspect 
of the scapula, but non of the scars were tender.  There was 
an equivocal impingement sign; however, strength was 5/5 to 
the deltoids, biceps, triceps, wrist flexors, and wrist 
extensors.  There was mild tenderness over the left lateral 
epicondyle consistent with epicondylitis.  It was noted that 
a review of the records revealed a history of shrapnel wound 
about the shoulder which was not interarticular and mild 
degenerative changes at the 1st metatarsal phalangeal joint 
with multiple metallic foreign bodies.  

The diagnoses included chronic left shoulder impingement 
syndrome which was entirely unrelated to his combat wounds 
and common to persons of the veteran's age.  The examiner 
stated it was nearly inconceivable that the wounds the 
veteran sustained could have precipitated this disorder.  The 
diagnoses also included postoperative changes consistent with 
Morton's neuroma excision and well-healed shrapnel wound 
scars to the right foot.  It was noted these were entirely 
self-limiting and non-tender upon examination.  The examiner 
stated there were no objective findings of any painful 
prominent shrapnel fragments and that a mild hallux rigidus 
of the 1st metatarsophalangeal joint mentioned in a previous 
examination report was an idiopathic problem entirely 
unrelated to his traumatic wounds.

In an April 2002 statement the veteran reported he had 
experienced difficulty with his left shoulder throughout his 
life.  He claimed his shoulder rotation was good, but that 
his above the head strength was not good.  In an August 2003 
statement he claimed his right foot disorder had caused him 
to fall twice over the previous year and that his left arm 
had caused him to fall several times.

VA scar examination in January 2004 noted the veteran's scars 
were perfect line scars, each less that .5 cm in width.  
There was an 8 cm scar to the left shoulder, a 2 cm scar to 
the left upper back, and a 4 cm scar to the right foot 
between the 3rd and 4th toes.  The scars were well healed and 
were not disfiguring, ulcerated, or tender to touch.  There 
was no limitation of motion of the parts affected.  The 
examiner stated the scars were minimal, very well healed, 
difficult to appreciate, and did not cause any impairment.  

Change in Law

Although the regulations and rating criteria for rating 
muscle injuries were amended effective July 3, 1997, the 
basic diagnostic code criteria for rating shoulder and foot 
injuries are unchanged.  The Board notes, however, that 38 
C.F.R. § 4.55(b) was substantially revised and that the prior 
version of that regulation would be more favorable to the 
veteran's claim if severe muscle injuries are demonstrated to 
the shoulder and upper arm.  See VAOPGCPREC 7-2003; 
VAOPGCPREC 3-2000.  The prior version provided that two or 
more severe muscle injuries affecting the motion 
(particularly strength of motion) about a single joint may be 
combined, but not in combination, to receive more than the 
rating for ankylosis of that joint at an "intermediate" 
angle, except that with severe injuries involving the 
shoulder girdle and arm, the combination may not exceed the 
rating for unfavorable ankylosis of the scapulohumeral joint.  
38 C.F.R. § 4.55(b) (effective prior to July 3, 1997).

VA Law Pertinent to Muscle Injuries

VA regulations provide principles of combined ratings for 
muscle injuries, including that a muscle injury rating will 
not be combined with a peripheral nerve paralysis rating of 
the same body part, unless the injuries affect entirely 
different functions.  38 C.F.R. § 4.55(a) (2003).  For rating 
purposes, the skeletal muscles of the body are divided into 
23 muscle groups in 5 anatomical regions: 6 muscle groups for 
the shoulder girdle and arm (diagnostic codes 5301 through 
5306); 3 muscle groups for the forearm and hand (diagnostic 
codes 5307 through 5309); 3 muscle groups for the foot and 
leg (diagnostic codes 5310 through 5312); 6 muscle groups for 
the pelvic girdle and thigh (diagnostic codes 5313 through 
5318); and 5 muscle groups for the torso and neck (diagnostic 
codes 5319 through 5323).  38 C.F.R. § 4.55(b).  

In the case of an ankylosed shoulder, if muscle groups I and 
II are severely disabled, the evaluation of the shoulder 
joint under diagnostic code 5200 will be elevated to the 
level for unfavorable ankylosis, if not already assigned, but 
the muscle groups themselves will not be rated.  38 C.F.R. 
§ 4.55(c)(2).  For compensable muscle group injuries which 
are in the same anatomical region but do not act on the same 
joint, the evaluation for the most severely injured muscle 
group will be increased by one level and used as the combined 
evaluation for the affected muscle groups.  38 C.F.R. 
§ 4.55(d).  For muscle group injuries in different anatomical 
regions which do not act upon ankylosed joints, each muscle 
group injury shall be separately rated and the ratings 
combined.  38 C.F.R. § 4.55(f).

For VA rating purposes, a through-and-through injury with 
muscle damage shall be evaluated as no less than a moderate 
injury for each group of muscles damaged.  38 C.F.R. 
§ 4.56(b).  The cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  38 C.F.R. § 4.56(c).  Evaluation of 
muscle injuries as slight, moderate, moderately severe, or 
severe, is based on the type of injury, the history and 
complaints of the injury, and objective findings.  38 C.F.R. 
§ 4.56(d).  

The Rating Schedule under 38 C.F.R. § 4.56 provides that a 
slight muscle injury is a simple wound of muscle without 
debridement or infection.  Service department records would 
show a superficial wound with brief treatment, return to 
duty, and healing with good functional results.  There would 
be no cardinal signs or symptoms of muscle disability as 
defined in 38 C.F.R. § 4.56(c).  The objective findings would 
show a minimal scar with no evidence of fascial defect, 
atrophy, or impaired tonus and no impairment of function or 
metallic fragments retained in the muscle tissue. 

A moderate disability of the muscles may result from through 
and through or deep penetrating wounds of relatively short 
track by a single bullet or small shell or shrapnel fragment.  
The absence of the explosive effect of a high velocity 
missile and of residuals of debridement or of prolonged 
infection also reflects moderate injury.  The history of the 
disability should be considered, including service department 
records or other sufficient evidence of hospitalization in 
service for treatment of the wound.  Consistent complaints on 
record from the first examination forward of one or more of 
the cardinal symptoms of muscle wounds, particularly fatigue 
and fatigue-pain after moderate use, and an effect on the 
particular functions controlled by the injured muscles should 
be noted.  Evidence of moderate disability includes entrance 
and (if present) exit scars which are linear or relatively 
small and so situated as to indicate relatively short track 
of missile through muscle tissue, signs of moderate loss of 
deep fascia or muscle substance or impairment of muscle 
tonus, and of definite weakness or failure in comparative 
tests.  

Moderately severe disability of the muscles is characterized 
by evidence of a through and through or deep penetrating 
wound by a high velocity missile of small size or a large 
missile of low velocity, with debridement or with prolonged 
infection, or with sloughing of soft parts, or intermuscular 
cicatrization.  Service department records or other 
sufficient evidence showing hospitalization for a prolonged 
period in service for treatment of a wound of severe grade 
should be considered.  Records in the file of consistent 
complaints of cardinal symptoms of muscle wounds should also 
be noted.  Evidence of unemployability due to an inability to 
keep up with work requirements may be considered.  Objective 
findings should include relatively large entrance and (if 
present) exit scars so situated as to indicate the track of a 
missile through important muscle groups.  Indications on 
palpation of moderate loss of deep fascia, or moderate loss 
of muscle substance or moderate loss of normal firm 
resistance of muscles compared with the sound side may be 
considered.  Tests of strength and endurance of the muscle 
groups involved may also give evidence of marked or 
moderately severe loss.  

Severe disability of the muscles is characterized by evidence 
of through and through or deep penetrating wound due to a 
high velocity missile, or large or multiple low velocity 
missiles, or explosive effect of a high velocity missile, or 
shattering bone fracture with extensive debridement or 
prolonged infection and sloughing of soft parts, 
intermuscular binding and cicatrization.  Service department 
records or other sufficient evidence showing hospitalization 
for a prolonged period in service for treatment of a wound of 
severe grade should be considered.  Records in the file of 
consistent complaints of cardinal symptoms of muscle wounds 
should also be noted.  Evidence of unemployability due to an 
inability to keep up with work requirements may be 
considered.

Objective evidence of severe disability includes extensive 
ragged, depressed, and adherent scars of skin so situated as 
to indicate wide damage to muscle groups in the track of a 
missile.  X-ray may show minute multiple scattered foreign 
bodies indicating spread of intermuscular trauma and 
explosive effect of a missile.  Palpation shows moderate or 
extensive loss of deep fascia or of muscle substance.  Soft 
or flabby muscles in wound area.  Muscles do not swell and 
harden normally in contraction.  Tests of strength or 
endurance compared with the sound side or of coordinated 
movements show positive evidence of severe impairment of 
function.  In electrical tests, reaction of degeneration is 
not present but a diminished excitability to faradic current 
compared with the sound side may be present.  Visible or 
measured atrophy may or may not be present.  Adaptive 
contraction of an opposing group of muscles, if present, 
indicates severity.  Adhesion of a scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone without true skin covering, 
in area where bone is normally protected by muscle, indicates 
the severe type.  Atrophy of muscle groups not included in 
the track of the missile, particularly of the trapezius and 
serratus in wounds in the shoulder girdle (traumatic muscular 
dystrophy), and induration and atrophy of an entire muscle 
following simple piercing by a projectile (progressive 
sclerosing myositis), may be included in the severe group if 
there is sufficient evidence of severe disability.  


Right Foot Disability

The Rating Schedule provides ratings for injuries to the 
intrinsic muscles of the plantar aspect of the foot, MG X, 
when there is evidence of sight (0 percent), moderate (10 
percent), moderately severe (20 percent) or severe 
(30 percent) muscle injury.  38 C.F.R. § 4.73, Diagnostic 
Code 5310 (2003).  The function of these muscles include 
movements of forefoot and toes and propulsion thrust in 
walking.  The intrinsic muscles of the plantar foot are the 
(1) flexor digitorum brevis; (2) abductor hallucis; (3) 
abductor digiti minimi; (4) quadratus plantae; (5) 
lumbricales; (6) flexor hallucis brevis; (7) adductor 
hallucis; (8) flexor digiti minimi brevis; and (9) dorsal and 
plantar interossei.  Other important plantar structures 
include the plantar aponeurosis, long plantar and 
calcaneonavicular ligament, posterior tibial tendons, 
peroneus longus, and long flexors of the great and little 
toes.  It is noted that a 10 percent minimum rating is 
applicable for a through and through gunshot wound to the 
foot.

The Rating Schedule also provides ratings for moderate (10 
percent), moderately severe (20 percent) or severe (30 
percent) foot injuries.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5284 (2003).  A 10 percent rating for Morton's disease 
of the foot is provided when there is evidence of either 
unilateral or bilateral anterior metatarsalgia.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5279 (2003).  

In this case, as a preliminary matter, the Board notes 
service connection was established for residuals of the 
veteran's multiple fragment wounds to the right foot with 
retained metallic fragments in a June 1969 rating decision.  
A 10 percent disability rating was assigned under Diagnostic 
Code 5284.  Although the veteran expressed disagreement with 
the compensation level assigned for this disability he did 
not perfect his appeal subsequent to issuance of a November 
1969 statement of the case.  There was no additional action 
on this matter prior to VA's receipt of the veteran's January 
7, 1987, request for an increased rating.

Based upon the evidence of record, the Board finds the 
veteran's service-connected disability at the time of the 
June 1969 rating decision could, alternatively or more 
appropriately, have been assigned a 10 percent rating under 
the criteria for moderate muscle injuries to MG X.  The 
choice of which diagnostic code to apply at that time was a 
matter of discretion for the June 1969 rating specialists.  
See 38 C.F.R. § 4.2.  

The Board notes, however, that subsequent to the June 1969 
rating decision the evidence shows the veteran developed a 
Morton's neuroma as a result of his right foot injuries.  In 
fact, service medical records from a second period of active 
service show the neuroma was excised in May 1973.  The Board 
finds this manifestation represents an additional orthopedic 
disability separate from the initial injuries incurred in 
November 1968.  Although this disorder may be appropriately 
rated at 10 percent disabling under either Diagnostic Code 
5284 or Diagnostic Code 5279, for administrative convenience 
the rating should be assigned under Diagnostic Code 5284.  
Therefore, the Board finds separate 10 percent disability 
ratings are warranted for a muscle injury disability to the 
right foot under Diagnostic Code 5310 and for an orthopedic 
disability to the right foot under Diagnostic Code 5284 
effective from the date of the veteran's January 7, 1987, 
increased rating claim.

The Board further finds that ratings in excess of 10 percent 
for the veteran's muscle injury disability to the right foot 
under Diagnostic Code 5310 and orthopedic disability to the 
right foot under Diagnostic Code 5284 are not warranted.  A 
schedular rating in excess of 10 percent under Diagnostic 
Code 5279 is not possible and separate ratings under both 
Diagnostic Code 5284 and Diagnostic Code 5279 would clearly 
violate the prohibition against pyramiding.  See 38 C.F.R. 
§ 4.14.  

It is significant to note that the evidence available at the 
time of the June 1969 rating decision demonstrated an injury 
to MG X and that those findings have been confirmed by 
subsequent medical examinations.  There was X-ray evidence of 
multiple metallic fragments to the plantar surface of the 
right foot and evidence of an injury of sufficient force to 
result in a fracture of the distal phalanx of the 4th toe.  
Muscle injuries with retained metallic fragments are at least 
moderately disabling under the provisions of 38 C.F.R. 
§ 4.56.  

The evidence of record, however, is not indicative of a 
moderately severe or severe muscle injury to the right foot, 
such as evidence of a through and through or deep penetrating 
wound with debridement, prolonged infection, sloughing of 
soft parts, or intermuscular cicatrization.  There is no 
evidence of a shattering bone fracture nor were there 
consistent complaints of cardinal symptoms of muscle wounds.  
In fact, all of the evidence of record is indicative of 
relatively mild injuries to the veteran's foot requiring very 
little treatment.  Thus, the Board finds a rating in excess 
of 10 percent is not warranted for the veteran's muscle 
injuries to MG X under Diagnostic Code 5310.

Although a rating in excess of 10 percent is possible under 
the rating criteria for Diagnostic Code 5284 for the 
veteran's orthopedic disability to the right foot, the 
present 10 percent rating represents a moderate foot 
impairment and the objective evidence of record does not 
demonstrate a moderately severe or severe foot injury.  In 
fact, a December 1996 VA examination found right 4th 
metatarsal head metatarsalgia with no present significant 
limitations and the most recent VA examination in January 
2000 noted there was no pain over any of the metatarsal heads 
and no significant pain with metatarsal head compression.  
The January 2000 examiner further stated there were no 
objective findings of any painful prominent shrapnel 
fragments and that a mild hallux rigidus of the 1st 
metatarsophalangeal joint mentioned in a previous examination 
report was an idiopathic problem entirely unrelated to the 
veteran's traumatic wounds.  Therefore, the Board finds 
higher or "staged" ratings for these disorders are not 
warranted.  

Left Shoulder and Left Upper Arm Disability

The Rating Schedule provides ratings for injury to the 
intrinsic muscles of the shoulder girdle, including the 
supraspinatus, infraspinatus and teres minor, subscapularis, 
and coracobrachialis.  The functions of these muscles include 
stabilization of the shoulder against injury in strong 
movements, holding the head of the humerus in the socket, 
abduction, and outward rotation and inward rotation of the 
arm.  Ratings are assigned when there is evidence of slight 
(0 percent), moderate (10 percent), moderately severe (20 
percent) or severe (30 percent, dominant arm/ 20 percent, 
nondominant arm) muscle injury.  See 38 C.F.R. § 4.73, 
Diagnostic Code 5304 (2003).  

In this case, although the initial treatment records of the 
November 1968 injury are unavailable, the available service 
department reports and initial VA examination did not show 
that the veteran's left shoulder or upper arm wounds included 
nerve or artery involvement or any muscle loss.  The track of 
the missiles/fragments involved are shown to have been 
relatively short.  There is no indication that there was an 
explosive effect related to his injuries or any prolonged 
infection.  In fact, VA examination in May 1969 revealed a 
healed in and out superficial shrapnel wound to the lateral 
surface of the left upper arm and an entrance only shrapnel 
wound to the posterior surface of the left shoulder.  There 
is, however, X-ray evidence of retained metallic fragments to 
the muscles indicative of at least a moderate muscle injury 
disability under the provisions of 38 C.F.R. § 4.56.  

The Board finds the evidence of record is not indicative of 
moderately severe or severe muscle injuries to the left 
shoulder or left upper arm.  There is no evidence of a 
through and through or deep penetrating wound with 
debridement, prolonged infection, sloughing of soft parts, or 
intermuscular cicatrization.  Although records show the 
veteran was treated for an infection to the left upper arm 
wound, the evidence does not demonstrate the infection was 
prolonged.  There is also no evidence of consistent 
complaints of cardinal symptoms of more severe muscle wounds.  
Thus, the Board finds a rating in excess of 10 percent is not 
warranted for the veteran's left shoulder and upper arm 
muscle injuries.

In addition, as the evidence in this case demonstrates no 
more than moderate muscle injuries to the veteran's left 
shoulder girdle and upper arm, a separate rating for injuries 
incurred within that anatomical region is not possible.  But 
see 38 C.F.R. § 4.55(b) (effective prior to July 3, 1997).  
The Board also finds there is no evidence of a separately 
compensable disability to the left shoulder or upper 
extremity due to residual scarring and that persuasive 
medical evidence demonstrates the veteran left shoulder 
impingement syndrome is unrelated to the injuries incurred in 
service.  

Although a May 1973 service department medical report is 
indicative of an additional left shoulder orthopedic disorder 
due to shrapnel scarring, there is no indication that 
examiner reviewed any other medical evidence of record.  The 
January 2000 VA examiner, however, specifically found the 
veteran's present chronic left shoulder impingement syndrome 
was entirely unrelated to his combat wounds and was common to 
persons of the veteran's age.  It was noted the claims file 
had been reviewed and it was specifically noted that the 
veteran's left shoulder wound had not been interarticular.  
The examiner further stated it was nearly inconceivable that 
the wounds the veteran sustained could have precipitated this 
disorder.  The Board finds the January 2000 VA examiner's 
opinion is persuasive.  Therefore, entitlement to separate 
disability ratings for left shoulder and upper arm disorders 
are not warranted.  The preponderance of the evidence is 
against the veteran's claims.

Extraschedular Rating Consideration

The Board further finds that there is no probative evidence 
of any unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to the veteran's service-connected 
disorders, that would take the veteran's case outside the 
norm so as to warrant an extraschedular rating.  The 
examination findings in this case persuasively demonstrate 
the assigned schedular ratings are adequate.  In fact, the 
record shows the veteran has been employed for many years in 
a physically demanding occupation without significant 
limitations.  Therefore, referral by the RO to the Chief 
Benefits Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to a disability rating in excess of 30 percent 
for PTSD prior to February 3, 2003, is denied.

Entitlement to a disability rating in excess of 50 percent 
for PTSD after February 3, 2003, is denied.

Entitlement to a disability rating in excess of 10 percent 
under Diagnostic Code 5294 for the residuals of multiple 
fragment wounds (orthopedic injuries) to the right foot is 
denied.

A separate 10 percent under Diagnostic Code 5310 for the 
residuals of multiple fragment wounds (muscle injuries) to MG 
X of the right foot is granted effective from January 7, 
1987, subject to the regulations governing the payment of 
monetary awards.

Entitlement to a disability rating in excess of 10 percent 
for the residuals of multiple fragment wounds to the left 
shoulder and left upper arm is denied.


REMAND

As noted above, there has been a significant recent change in 
VA law.  The veteran was notified of the provisions of the 
VCAA and how it applied to his service connection claim by 
correspondence issued in March 2002.

In addition, a statement of the case has not been issued from 
the veteran's disagreement with the July 2002 denial of 
service connection for dental trauma as a result of a shell 
fragment wound to the chin.  Therefore, this issue must be 
remanded for appropriate development.  Manlincon, 12 Vet. 
App. 238.  

Accordingly, this matter is REMANDED for the following:  

The RO should issue a statement of the 
case as to the issue of entitlement to 
service connection for dental trauma as a 
result of a shell fragment wound to the 
chin.  The veteran and his representative 
should be apprised that to perfect the 
appeal on this issue for Board review, he 
must submit a substantive appeal.  The RO 
should allow the requisite period of time 
for a response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



